Citation Nr: 1737259	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  17-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to May 1962.

This appeal comes before the Board of Veteran's Appeals (Board) from rating decisions of the Department of Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2012, the RO issued a rating decision denying service connection for a heart disorder.  Within one year of that decision, the Veteran submitted a VA Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) and the RO reconsidered the claim based upon that new evidence in a May 2014 rating decision.  Within one year of the May 2014 rating decision, the Veteran submitted a nexus opinion related to the heart condition claim and the RO then reconsidered the claim based upon that new evidence in a February 2015 rating decision.  The Veteran has since perfected an appeal of the February 2015 rating decision.  

As the various rating decisions were issued based upon new and material evidence submitted within one year of the prior decision, dating back to the initial decision of September 2012, the Board finds that the Veteran's current claim for service connection stems from the September 2012 rating decision as this decision is non-final based upon the continuing submission of evidence.  38 C.F.R. § 3.156(b) (2016).  Thus, new and material evidence is not necessary to reopen the claim and it is reviewed on a de novo basis.

The Veteran provided testimony before the undersigned Veterans Law Judge at a June 2017 Board videoconference hearing.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends service connection is warranted for a heart condition, which he alleges was caused by his exposure to chemicals while stationed at Anderson Air Force Base in Guam.  The Veteran's service treatment records do not show, and the Veteran does not contend, that he was treated for any symptoms of a heart disorder during his active service.  Rather, the Veteran confirms he first knew of a heart disorder at the time he had a heart attack in 1992.  See hearing transcript at page 4.  Indeed, the Veteran's private cardiologist has stated that she first encountered the Veteran at the time of his first heart attack in 1992 and she has followed him ever since.  See September 2014 statement from Dr. L.P.C.  While this heart attack was thirty years following the Veteran's active service, the Veteran contends his current heart disorder is related to chemical exposure while stationed in Guam.

In September 2014, Dr. L.P.C. submitted a statement suggesting it is at least as likely as not that the Veteran's heart disorder is causally connected to his "possible exposure to agent orange during his military service."  The cardiologist confirmed  the Veteran has coronary artery risk factors, but "it is possible that if he was exposed to agent orange, that this may have. . .complicated his hyperlipidemia to the point of him presenting with premature coronary arty disease at age 52 and a heart attack."

In a November 2016 memo, the RO explained the Department of Defense's inventory of herbicide operations, including locations outside of Vietnam and the Korean DMZ where Agent Orange was used.  This document notes that the Department of Defense has not identified any location on the island of Guam, including Anderson Air Force Base, where Agent Orange was used, tested, stored, or transported.  Additionally, the memo includes a notation that Guam was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi, to South Vietnam via merchant ships.  Based upon this information, the RO determined that the Veteran was not exposed to Agent Orange during his military service.  However, the Veteran reported at his June 2017 hearing that he was exposed to chemicals in service and he does not know what type of chemicals these were.  He recalled them being stored in a warehouse in purple, 55 gallon drums.  See hearing transcript at page 5.  He recalled spills from these containers in the warehouse, which he would be involved in cleaning up as a part of his duties in supply.  Id. at page 6.  He also recalled a spill on a nearby runway of an unknown chemical, which he was also involved in cleaning up.  Id.  Thus, the Veteran is not claiming a heart disorder due to exposure to Agent Orange per se.  Rather, he is claiming his heart disorder was caused to the chemicals he was exposed to while in Guam.

The RO has not afforded the Veteran an examination or obtained a medical opinion to address his contentions.  In this case, based upon the presence of a current disability, the Veteran's competent and credible recollection of cleaning up chemical spills in Guam, and the private physician's suggestion of a potential causal connection between the two, the Board finds remand for a VA examination and opinion is necessary.  38 C.F.R. § 3.159(c)(4) (2016); Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  

Further, in June 2017, the Veteran submitted confirmation that he was in receipt of Social Security Administration (SSA) disability benefits effective in July 1991.  At his hearing, he confirmed that these benefits were due to his heart disorder and that the disability benefits continued for many years until he was later shifted to age-based benefits.  There is no evidence in the claims file that the SSA records have been sought.  Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO should attempt obtain records from SSA related to the Veteran's receipt of SSA disability benefits. 

Finally, the Veteran's private cardiologist confirmed in September 2014 that she had treated the Veteran since 1991.  The earliest records from this physician within the claims file are from a May 2007 cardiac catheterization and the most recent are dated in 2012.  On remand, the RO should assist the Veteran in obtaining the private cardiologist records from 1991 to the present.  38 C.F.R. § 3.159(c)(1) (2016).  Also, records from the VA Medical Center (VAMC) in Fayetteville are of record dated through August 30, 2016.  Relevant, ongoing records should be associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain available records from the Social Security Administration related to the 1991 award of SSA disability benefits, as well as related to any ongoing benefits since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the record all post-August 2016 VA treatment records related to the Veteran's heart disorder.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to complete a VA Form 21-4142 to authorize VA to obtain records from his private cardiologist since his initial treatment in 1991.  If the Veteran provides this authorization, assist him by attempting to obtain these records.  Associate all records obtained with the claims file.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).


4.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess whether any current heart disorder present is causally connected to the Veteran's active service.  

The examiner should confirm review of the claims file within the examination report.  Based on the review of the Veteran's pertinent history, to include his reported exposure to chemicals during his service in Guam, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any heart disorder present is related to his period of active service.  

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony and the private physician's September 2014 opinion.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




